DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-2, 4-11, and 15-24 as claims 1-20.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art discloses a feature determining module receiving the color_index of the pixel at position x_s and y_s to calculate a mean value, so a feature b can be obtained.
However, the prior art and other references does not teach “classifying at the server each pixel of the digital image, wherein a pixel is classified with respect to each staining substance as stained, in case a color property of the pixel is within a predefined property-range indicative for an absorption of the respective staining substance, and calculating at each pixel of the digital image for each staining substance an absorption value axy on the basis of the color property of the respective pixel” or equivalent features in the claims. Moreover, the arguments presented in Appeal Br. at 8-12 supports this limitation or equivalent features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Following is a list of references pertinent to the claimed invention:
Sarkar et al. (US 2017/0337695): a method of foreground segmentation and nucleus ranking for scoring dual ISH images. The method has been developed to better identify those nuclei, within a selected field of view, that meet the criteria for dual ISH scoring.
Barnes et al. (US 2017/0270666 A1): methods for providing reliable risk stratification for early-stage cancer patients by predicting a recurrence risk of the patient and to categorize the patient into a high or low risk group. A series of slides depicting serial sections of cancerous tissue are automatically analyzed by a digital pathology system, a score for the sections is calculated, and a Cox proportional hazards regression model is used to stratify the patient into a low or high risk group. The Cox proportional hazards regression model may be used to determine a whole-slide scoring algorithm based on training data comprising survival data for a plurality of patients and their respective tissue sections. The coefficients may differ based on different types of image analysis operations applied to either whole-tumor regions or specified regions within a slide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOHN W LEE/Primary Examiner, Art Unit 2664